PER CURIAM.
This is an appeal by the State from the trial judge’s order granting a motion to suppress filed on behalf of defendants, Marlon S. Cuellar and Carlos A. Medina. The State claims that:
Point I—The stop of the vehicle was proper.
Point II—The observation of the switchblade knife was made in plain view.
Point III—The search of the vehicle was proper.
We disagree and affirm substantially for the reasons expressed by the trial judge, Judge Menza, in his oral opinion of March 17, 1986, and his subsequent written opinion which is reported at 211 N.J.Super. 299 (Law Div.1986).
Affirm.